Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 1 of 17 Page ID #:3910



    1 Michael A. Kahn (pro hac vice)
      Kahn@capessokol.com
    2 Lauren R. Cohen (pro hac vice)
      lcohen@capessokol.com
    3 CAPES SOKOL
      7701 Forsyth Blvd. 12th Floor
    4 St. Louis, MO 63015
      (314) 721-7701
    5
      Eric. F. Kayira (pro hac vice)
    6 eric.kayira@kayiralaw.com
      KAYIRA LAW, LLC
    7 200 S. Hanley Road, Suite 208
      Clayton, Missouri 63105
    8 (314) 899-9381
    9 Daniel R. Blakey (SBN 143748)
      blakey@capessokol.com
   10 CAPES SOKOL
      3601 Oak Avenue
   11 Manhattan Beach, CA 90266
   12
        Attorneys for Plaintiffs
   13                        UNITED STATES DISTRICT COURT
   14                       CENTRAL DISTRICT OF CALIFORNIA
   15
   16 MARCUS GRAY, et al.,
   17         Plaintiffs,                     CASE NO. 2:15-cv-05642-CAS (JCx )

   18         v.                              Honorable Christina A. Snyder

   19 KATHERYN ELIZABETH                     PLAINTIFFS’ MOTION IN LIMINE
      HUDSON, et al.,
                                             NO. 5 TO EXCLUDE TESTIMONY
   20
               Defendants.                   OF BILL ROSENBLATT
   21
                                             Final Pretrial Conference
   22                                        Date: July 1, 2019
                                             Time: 11 a.m.
   23                                        Courtroom: 8D
   24                                        Trial: July 16, 2019
   25
   26
   27
   28

           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 2 of 17 Page ID #:3911



    1
                     PARTIES AND THEIR ATTORNEYS OF RECORD:
    2
              PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
    3
        11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
    4
        Courthouse, 350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
    5
        hereby move in limine for an order excluding the opinion testimony of Defendants’
    6
        designated expert Bill Rosenblatt at trial on the subject matter of his expert report
    7
        dated April 12, 2019 (“Rosenblatt Report”), as true and correct copy of which is
    8
        attached hereto as Exhibit A.
    9
              This Motion is made following the conference of counsel pursuant to Local
   10
        Rules 7-3 and 16-2.6, which took place on May 23 and June 6, 2019.
   11
              This motion is made under the provisions of Federal Rule of Evidence 702
   12
        and is based upon Plaintiff’s Notice of Motion, and any further briefing regarding
   13
        this Motion, the pleadings and evidence in the Court’s files, and such other
   14
        evidence and arguments that the Court may consider at the hearing on this motion.
   15
   16
        Dated: June 12, 2019                  /s/ Michael A. Kahn
   17                                         Michael A. Kahn (pro hac vice)
                                              Lauren R. Cohen (pro hac vice)
   18                                         Daniel R. Blakey (SBN 143748)
                                              Capes Sokol Goodman and Sarachan, PC
   19                                         7701 Forsyth Blvd, 1200
                                              St. Louis, MO 63105
   20
   21                                         Attorneys for Plaintiffs
   22
   23
   24
   25
   26
   27
   28

           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 3 of 17 Page ID #:3912



    1                                             TABLE OF CONTENTS
    2
                                                                                                                            Page
    3
        Table of Contents ........................................................................................................ i
    4
    5 Table of Authorities ...................................................................................................ii
    6
        Memorandum of Points and Authorities ................................................................... 1
    7
                 I. Legal Standard............................................................................................. 2
    8
    9            II. Argument .................................................................................................... 3
   10
                      A. Rosenblatt is not qualified to provide expert testimony here ............... 3
   11
   12                 B. Rosenblatt's opinions are not based upon any reliable methodology ... 6

   13                 C. Rosenblatt's purported expert opinions are not relevant to any fact or
   14
                           issue in the case and must be excluded ................................................ 8
   15
   16            III. Conclusion ............................................................................................... 11

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                     i
             PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 4 of 17 Page ID #:3913



    1                                        TABLE OF AUTHORITIES
    2                                                                                                             Page(s)
    3
         Cases
    4
         Art Attacks Ink, LLC v. MGA Entm’t Inc.,
    5       581 F.3d 1138 (9th Cir. 2009) ............................................................................ 10
    6
      Estate of Barabin v. AstenJohnson, Inc.,
    7    740 F.3d 457 (9th Cir. 2014) ................................................................................ 3
    8 Brighton Collectibles, Inc. v. RK Texas Leather Mfg.,
    9    923 F. Supp. 2d 1245 (S.D. Cal. 2013) ............................................................. 2,3
   10 In re Canvas Specialty, Inc.,
         261 B.R. 12 (2001) ............................................................................................... 5
   11
   12 Daubert v. Merrell Dow Pharms, Inc.,
         43 F. 3d 1311 (9th Cir. 1995) ........................................................................... 6, 8
   13
   14 Daubert v. Merrell Dow Pharms. Inc.,
          509 U.S. 579 (1993) ......................................................................... 2, 3, 7, 10, 11
   15
      Gen. Elec. Co. v. Joiner,
   16     522 U.S. 136 (1997) ............................................................................................. 8
   17
      Henricksen v. ConocoPhillips Co.,
   18     605 F. Supp. 2d 1142 (E.D. Wash. 2009) ............................................................ 8
   19 Kumho Tire Co. Ltd. v. Carmichael,
   20   526 U.S. 137 (1999) ..................................................................................... 2, 3, 4
   21 L.A. Printex Indus., Inc., v. Aeropostale, Inc.,
   22    676 F. 3d 841 (9th Cir. 2012) ............................................................................... 9

   23 Loomis v. Cornish,
        836 F. 3d 991 (9th Cir. 2016) ............................................................................. 10
   24
   25 Morin v. U.S.,
        534 F. Supp. 2d 1179 (D. Nev. 2005) .................................................................. 6
   26
      United States v. Hankey,
   27   203 F.3d 1160 (9th Cir. 2000) .............................................................................. 3
   28
                                                                  ii
             PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 5 of 17 Page ID #:3914



    1 Warner Bros. Entm’t v. Global Asylum, Inc.,
    2   2013 WL 12114836 (Jan. 29, 2013) ................................................................. 3, 5

    3 Other Authorities
    4 Federal Rule of Evidence 702.................................................................. 2, 3, 4, 8, 11
    5 7 Wigmore §1918 .................................................................................................... 11
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                 iii
            PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 6 of 17 Page ID #:3915



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2
              Defendants disclosed purported expert Bill Rosenblatt (“Rosenblatt”), who
    3
    4 seeks to offer opinion testimony on “how users generally viewed or listened to
    5 content on YouTube during the period of 2008-2013, and the circumstances under
    6
      which an individual could possibly have come upon a YouTube video that includes
    7
    8 the sound recording of the musical composition ‘Joyful Noise’ without specific
    9 affirmative steps being taken.” Rosenblatt Report, p. 5-6, ¶ 12. Specifically,
   10
      Rosenblatt opines:
   11
   12              [I]t was not reasonably possible for any individual to have
                   come upon ‘Joyful Noise’ on YouTube so as to hear it
   13              without having taken specific affirmative action.
   14
            Id. (“Opinion”).
   15
   16       Rosenblatt offers ancillary testimony related to the legitimacy of YouTube
   17 views. For instance, Rosenblatt opines: (1) view counts are not evidence that a
   18
      specific person took an affirmative step to watch a video; (2) view counts are not
   19
   20 inherently reliable of the number of people who actually watched the video; (3) the
   21 view counts for “Joyful Noise” are not significantly large in the context of the
   22
      larger YouTube universe (“Testimony regarding Legitimacy of Views”).
   23
   24 Rosenblatt Report, p. 18-21, ¶50-56.
   25         Rosenblatt is a media consultant who advises companies on “business issues
   26
        in the digital age.” He has no specialized training or professional experience in
   27
   28
                                                  1
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 7 of 17 Page ID #:3916



    1 website engineering or functionality, much less any such expertise specific to
    2
        YouTube. He bases his testimony largely on his own memory regarding YouTube,
    3
    4 without ever establishing that he was even familiar with YouTube or its
    5 functionality during the relevant period (2008-2013).
    6
             Rosenblatt’s purported expert testimony falls short of meeting the requisite
    7
    8 legal standard and must be excluded. Rosenblatt is not qualified to offer expert
    9 testimony regarding YouTube functionality, Legitimacy of Views, or internet
   10
      viewership, generally, and the methodology upon which he arrived at his opinions
   11
   12 is unreliable, amateur, untested and non-reviewed. Moreover, his Opinion and
   13 Testimony regarding Legitimacy of Views are not relevant to any issue in the case
   14
      and will not help the jury. Instead, his testimony will only serve to confuse the
   15
   16 issues, distort the relevant legal standard, and prejudice plaintiffs. On all of these
   17 grounds, Rosenblatt must be precluded from testifying.
   18
                                      I.    Legal Standard
   19
   20         “The trial judge must act as the gatekeeper for expert testimony by carefully
   21 applying Federal Rule of Evidence 702 to ensure specialized and technical
   22
      evidence is ‘not only relevant, but reliable.’” Brighton Collectibles, Inc. v. RK
   23
   24 Texas Leather Mfg., 923 F. Supp. 2d 1245, 1252 (S.D. Cal. 2013) (citing Daubert
   25 v. Merrell Dow Pharms. Inc., 509 U.S. 579, 589 (1993) and Kumho Tire Co. Ltd. v.
   26
      Carmichael, 526 U.S. 137, 147 (1999)). “Expert testimony which does not relate
   27
   28
                                                 2
          PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 8 of 17 Page ID #:3917



    1 to any issue in the case is not relevant and, ergo, non-helpful.” Daubert, 509 U.S.
    2
        at 591. Reliability considers “whether an expert’s testimony has ‘a reliable basis in
    3
    4 the knowledge and experience of the relevant discipline.’” Estate of Barabin v.
    5 AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (quoting Kumho Tire, 526
    6
      U.S. at 149). In addition to evaluating the relevance and reliability of an expert's
    7
    8 opinion, a trial court must also determine whether an expert has “appropriate
    9 qualifications—i.e., some special knowledge, skill, experience, training or
   10
      education.” United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000). The
   11
   12 party offering expert testimony bears the burden of establishing that these
   13 requirements are met. Brighton Collectibles, 923 F. Supp. 2d at 1253 (citing
   14
      Cooper v. Brown, 510 F.3d 870, 880 (9th Cir. 2007)).
   15
   16                               II.    Argument
   17            A. Rosenblatt is not qualified to provide expert testimony here
   18
              Federal Rule 702 states: “If scientific, technical or other specialized
   19
   20 knowledge will assist the trier of fact to under the evidence or to determine a
   21 fact in issue, a witness qualified as expert by knowledge, skill, experience,
   22
      training, or education, may testify thereto in the form of an opinion or
   23
   24 otherwise.” Fed. R. Evid. 702. In order to find that a witness is qualified to
   25 testify as an expert on a particular matter, “[t]he evidence must show that the
   26
      expert witness possesses the appropriate expertise.” Warner Bros. Entm’t v.
   27
   28
                                                  3
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 9 of 17 Page ID #:3918



    1 Global Asylum, Inc., 2013 WL 12114836 at *6 (Jan. 29, 2013). A trial judge
    2
        executes its “gatekeeper” role with the purpose of ensuring that “an expert,
    3
    4 whether basing testimony upon professional studies or personal experience,
    5 employs in the courtroom the same level of intellectual rigor that characterizes
    6
      the practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at 152.
    7
    8 Any witness offering an expert opinion must be qualified by knowledge, skill,
    9 experience, training, or education. Fed. R. Evid. 702.
   10
            Rosenblatt is not qualified to offer his Opinion or Testimony
   11
   12 regarding Legitimacy of Views. Over a period of nineteen years, Rosenblatt
   13 has consulted businesses on a variety of media matters, but never on the
   14
      topic of his expert report – the mechanisms through which a person may
   15
   16 have heard a particular song on YouTube during a certain window of time.
   17 Rosenblatt Report, p. 3-4, ¶1-6. He has vast experience related to music
   18
      copyright issues – a topic for which he was not disclosed as an expert. Id.
   19
   20 He has no experience, education, or publications demonstrating expertise
   21 related to the fields/subject-matter necessary to create his report:
   22
      reconstructing YouTube (or any other web-based platform, for that matter),
   23
   24 evaluating the possibility that YouTube’s algorithms would return results for
   25 Joyful Noise outside of a specific search for a song/artist, and valuing the
   26
      relative popularity of a particular video in YouTube’s ecosystem. Id. In
   27
   28
                                                 4
          PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 10 of 17 Page ID #:3919



    1 fact, nowhere in Rosenblatt’s Report does he even establish that he was
    2
        familiar or had knowledge of the functionality of YouTube during the
    3
    4 relevant time frame. On this basis alone, Defendants have failed to satisfy
    5 their burden of proving Rosenblatt has the requisite foundation, knowledge
    6
      and expertise to testify as an expert on the topics contained within his report.
    7
    8 See, e.g., In re Canvas Specialty, Inc., 261 B.R. 12, *19 (2001) (court
    9 disqualified architect from offering opinion testimony regarding whether
   10
      certain structures met contract requirements and/or had structural
   11
   12 deficiencies because although architect may in general have experience
   13 making these determinations, there was no evidence that the architect had
   14
      ever performed similar analyses); Warner Bros., Inc., 2013 WL 12114836 at
   15
   16 *6-7 (expert who had experience related to marketing, international business
   17 and even consumer research was excluded because proponent did not
   18
      establish that he had any special training or experience crafting or analyzing
   19
   20 consumer perception surveys).
   21         As further evidence that Rosenblatt is not qualified to opine in this case,
   22
        Rosenblatt never has testified or written about the mechanisms by which a person
   23
   24 could come across a particular song on YouTube during the period 2008-2013.
   25 Rosenblatt has testified and written on many topics related to digital media and
   26
      copyright, but his work focuses on related business and legal matters (i.e. the
   27
   28
                                                  5
          PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 11 of 17 Page ID #:3920



    1 comparative popularity of online platforms, new offerings by online platforms and
    2
        projecting their chance of success, regulatory matters, royalty rates). None of his
    3
    4 testimony or publications have caused him to recreate a website user experience,
    5 much less become a website medium regarding the likelihood that someone heard
    6
      or saw a certain work on a certain website at a certain point in time. Morin v. U.S.,
    7
    8 534 F. Supp. 2d 1179, 1185 (D. Nev. 2005) (physician who sought to opine that jet
    9 fuel can cause malignant cancer and did cause plaintiff’s cancer was precluded
   10
      from doing so on the ground that, although he had extensive experience diagnosing
   11
   12 and treating cancer, he had no expertise in toxicology, epidemiology, risk-
   13 assessment, or environmental medicine, and had never done any original research
   14
      or published any papers about jet fuel or its potential cancerous effects); Daubert v.
   15
   16 Merrell Dow Pharms, Inc., 43 F. 3d 1311, 1318-1319 (9th Cir. 1995) (citing Peter
   17 W. Huber, Galileo’s Revenge: Junk Science in the Courtroom 206-09 (1991)
   18
      (describing how the prevalent practice of expert-shopping leads to bad science;
   19
   20 suggesting that “[t]he ultimate test if [a scientific expert’s] integrity is her
   21 readiness to publish and be damned”). Rosenblatt’s lack of qualification, alone, is
   22
      grounds for exclusion.
   23
   24             B. Rosenblatt’s opinions are not based upon any reliable methodology
   25      The Supreme Court in Daubert enumerated a list of factors useful for
   26
        evaluating the reliability of an expert testimony. These factors include: (1)
   27
   28
                                                   6
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 12 of 17 Page ID #:3921



    1 whether the theory or technique can be (and has been) tested, (2) whether the
    2
        theory or technique has been subjected to peer review and publication, (3)
    3
    4 whether there is a known or potential error rate, and (4) whether the theory
    5 or technique is generally accepted in the relevant community. Daubert, 509
    6
      U.S. at 587-89.
    7
    8        Rosenblatt fails to identify any recognized theory or technique he

    9 relied upon in reaching his opinions. Instead, Rosenblatt’s methodology
   10
      consists of reconstructing YouTube, including its functionality and design,
   11
   12 based upon his “personal recollection” and some printouts from the Internet
   13 Archive. Rosenblatt Report, p. 15, ¶ 15. Rosenblatt admits that the Internet
   14
      Archive is not a “time machine” and “cannot reproduce the complete
   15
   16 functionality of an online service at a chosen point in time…” Id., ¶ 16.
   17 Still, Rosenblatt concludes, without any explanation or analysis whatsoever,
   18
      and, again, without ever establishing the basis for his purported knowledge
   19
   20 regarding YouTube during the period 2008-2013, that there are only three
   21 ways in which a user could have heard Joyful Noise: (1) an affirmative
   22
      search for the song; (2) receipt of a link from another user; (3) receipt of a
   23
   24 playlist. He provides no explanation for how he arrived at this conclusion,
   25 nor does he explain how he eliminated other possibilities. Rosenblatt claims
   26
   27
   28
                                                  7
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 13 of 17 Page ID #:3922



    1 he reviewed the Internet Archive materials, but failed to attach copies,
    2
        foreclosing the opportunity to test his work.
    3
    4      To survive a 702 attack, an expert “must explain precisely how they went

    5 about reaching their conclusions and point to some objective source – a
    6
      learned treatise, the policy statement of a professional association, a
    7
    8 published article in a reputable scientific journal or the like…” Daubert, 43
    9 F. 3d at 1318-19. Exclusion is warranted if a court determines “that there is
   10
      simply too great an analytical gap between the data and the opinion offered.”
   11
   12 Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); see also Henricksen v.
   13 ConocoPhillips Co., 605 F. Supp. 2d 1142, 1154 (E.D. Wash. 2009). The
   14
      analytical gap here is more like a crater. Rosenblatt is nothing more than a
   15
   16 hired gun, whose Opinion was developed expressly for the purpose of
   17 testifying in this matter. His failure to establish any methodology
   18
      whatsoever, much less one that is objective and has been tested and peer-
   19
   20 reviewed is fatal. Accordingly, on this basis, too, Rosenblatt must be
   21 precluded from offering expert testimony on the subject matter of his report.
   22
               C. Rosenblatt’s purported expert opinions are not relevant to any fact or
   23              issue in the case and must be excluded
   24
            The parties agree that plaintiff’s copyright claim hinges on proof of two
   25
   26 elements, namely, “access” and “substantial similarity.” Circumstantial evidence
   27 can be used to prove access by showing that the plaintiff’s work has been widely
   28
                                                  8
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 14 of 17 Page ID #:3923



    1 disseminated. L.A. Printex Indus., Inc., v. Aeropostale, Inc., 676 F. 3d 841, 846-47
    2
        (9th Cir. 2012) (internal quotations omitted). Plaintiffs intend to offer
    3
    4 circumstantial evidence of widespread dissemination by showing that their song
    5 was played extensively on the radio, sold nationwide, played in concert venues
    6
      across the country, listed on several Billboard Music Charts (which is based upon
    7
    8 commercial sales), nominated for several awards, including a Grammy, and viewed
    9 millions of times on the internet. One indication of such widespread dissemination
   10
      is that prior to the creation of the infringing song, Dark Horse, Plaintiffs’ song,
   11
   12 Joyful Noise, was posted on two well-known and popular websites: YouTube.com
   13 and Myspace.com and viewed/played at least 3,830,765 times by visitors to those
   14
      websites.
   15
   16       Rosenblatt’s Opinion and Testimony regarding Legitimacy of Views are not
   17 relevant to any issue in the case because they inject a new element into the legal
   18
      standard for widespread dissemination, improperly suggesting that a user/viewer
   19
   20 must take “affirmative action” to view the work in question to prove access. On
   21 the contrary, the standard for proving access through “widespread dissemination”
   22
      is loose and requires only a showing of a “reasonable possibility…that an alleged
   23
   24 infringer had the chance to view the protected work.” Id. at 846-47 (“The evidence
   25 required to show widespread dissemination will vary from case to case.”). To
   26
      prove access circumstantially, a plaintiff must prove either a chain of events
   27
   28
                                                  9
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 15 of 17 Page ID #:3924



    1 linking the plaintiff’s work and defendant’s access, or that the plaintiff’s work has
    2
        been widely disseminated. Art Attacks Ink, LLC v. MGA Entm’t Inc., 581 F.3d
    3
    4 1138, 1143 (9th Cir. 2009); Ninth Circuit Manual of Model Civil Jury Instructions
    5 (“MCJI”), MCJI §17.18 (2017 edition, last updated April 2019). As a general
    6
      matter, in order for a work to be widely disseminated, it must achieve a high
    7
    8 degree of commercial success. Loomis v. Cornish, 836 F. 3d 991, 997 (9th Cir.
    9 2016). Plaintiffs are not required to prove where or how Defendants heard Joyful
   10
      Noise, nor are they required to prove that any particular one of the millions of
   11
   12 viewers on YouTube took affirmative action to view/listen to Joyful Noise.
   13 Plaintiff will offer evidence of YouTube views for purposes of showing that Joyful
   14
      Noise was widely disseminated over the internet, and that such dissemination,
   15
   16 together with many other forms, was widespread such that the totality of the
   17 dissemination makes it reasonably possible that the Defendants had the chance to
   18
      hear it. Accordingly, whether any viewer, including defendants, took specific
   19
   20 affirmative action to view the song on YouTube is not at issue. Rosenblatt’s
   21 Opinion will not assist the trier of fact and will only serve to confuse the issues and
   22
      prejudice plaintiffs and, thus, must be excluded. Daubert, 509 U.S. at 591.
   23
   24 (“Expert testimony which does not relate to any issue in the case is not relevant
   25 and, ergo, not helpful.”).
   26
   27
   28
                                                 10
          PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 16 of 17 Page ID #:3925



    1         Rosenblatt’s Testimony Regarding Legitimacy of Views also is not relevant.
    2
        Rosenblatt opines that the millions of views on YouTube are insignificant relative
    3
    4 to the amount of songs played in the YouTube universe. Rosenblatt Report, p. 20,
    5 ¶ 54-56. Rosenblatt’s Testimony regarding Legitimacy of Views is based solely
    6
      upon a regurgitation of certain facts stipulated by the parties. As such,
    7
    8 Rosenblatt’s Testimony regarding Legitimacy of Views is not based upon any
    9 expertise, but rather, is sheer argument, which must be left to the lawyers, not the
   10
      experts. On this basis, Rosenblatt’s Testimony regarding Legitimacy of Views is
   11
   12 unhelpful, superfluous and a waste of time, and must be excluded. Fed. R. Evid.
   13 702; Daubert, 509 U.S. at 591; 7 Wigmore §1918.
   14
                                      III. Conclusion
   15
   16    Rosenblatt falls short of the standard for qualifying an expert witness in every
   17 respect – he is unqualified, his methodology is unreliable, amateur, untested and
   18
      unreviewed, and the subject matter of his testimony is not relevant to any issue in
   19
   20 this case. Accordingly, he must be precluded from offering his Opinion and any
   21 Testimony regarding Legitimacy of Views.
   22
   23
   24
   25
   26
   27
   28
                                                11
           PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
Case 2:15-cv-05642-CAS-JC Document 335 Filed 06/12/19 Page 17 of 17 Page ID #:3926



    1
        Dated: June 12, 2019
    2
                                          s/ Michael A. Kahn
    3                                     Michael A. Kahn (pro hac vice)
    4                                     Kahn@capessokol.com
                                          Lauren R. Cohen (pro hac vice)
    5                                     lcohen@capessokol.com
    6                                     Capes Sokol Goodman Sarachan PC
                                          7701 Forsyth Blvd., 12th Floor
    7                                     St. Louis, MO 63105
    8                                     Telephone: (314) 721-7701

    9                                     Eric F. Kayira (pro hac vice)
   10                                     eric.kayira@kayiralaw.com
                                          Kayira Law, LLC
   11                                     200 S. Hanley Road, Suite 208
   12                                     Clayton, Missouri 63105
                                          Telephone: (314) 899-9381
   13
   14                                     Daniel R. Blakey (SBN 143748)
                                          blakey@capessokol.com
   15                                     CAPES SOKOL
   16                                     3601 Oak Avenue
                                          Manhattan Beach, CA 90266
   17
   18                                     Attorneys for Plaintiffs
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              12
          PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO EXCLUDE TESTIMONY OF BILL ROSENBLATT
